Exhibit 10.1

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

ADEPTUS HEALTH LLC

 

June 24, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINED TERMS

1

ARTICLE II FORMATION AND NAME; OFFICE; PURPOSE; TERM

8

2.1.   Formation and Continuation of the Company

8

2.2.   Name of the Company

8

2.3.   Purpose

8

2.4.   Term

8

2.5.   Principal Office and Place of Business

8

2.6.   Registered Agent and Office

8

2.7.   Members

8

2.8.   Status

8

ARTICLE III CAPITAL CONTRIBUTIONS AND EXCHANGE OF UNITS

9

3.1.   Capital Contributions

9

3.2.   No Interest on Capital Contributions

11

3.3.   Return of Capital Contributions

11

3.4.   Form of Consideration

11

3.5.   Capital Accounts

12

3.6.   Exchange of Units

12

3.7.   Tender Offers and Other Events with Respect to the Managing Member

14

3.8.   Certain Disposition Events with Respect to the Managing Member

15

ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS

15

4.1.   Timing of Distributions

15

4.2.   Distributions of Available Cash and Capital Proceeds

15

4.3.   Distributions with Respect to Tax

16

4.4.   Limitations on Distributions

16

4.5.   Allocations of Profits and Losses

17

4.6.   Special Allocations Relating to Entity-Level Taxes

17

4.7.   Special Allocation Provisions

17

4.8.   Allocation for Income Tax Purposes

18

4.9.   Noncompensatory Options

19

ARTICLE V MANAGEMENT

19

5.1.   The Managing Member

19

5.2.   Authority of the Managing Member and the Officers of the Company

19

5.3.   Duties of Parties

19

5.4.   Right to Indemnification

20

 

i

--------------------------------------------------------------------------------


 

5.5.   Indemnification of Officers, Employees and Agents

20

5.6.   Advancement of Fees

20

5.7.   Nonexclusivity of Rights

21

5.8.   Insurance

21

5.9.   Savings Clause

21

5.10.   Power of Attorney

21

5.11.   Officers

22

5.12.   Managing Member Dividends and Distributions

22

ARTICLE VI MEMBERS

22

6.1.   No Control of the Company; Matters Requiring Member Approval

22

6.2.   Fiduciary Relationship

22

6.3.   Liability

22

6.4.   Incapacity or Dissolution

22

6.5.   Meeting of Members

22

6.6.   Confidentiality Obligation

23

ARTICLE VII CERTIFICATES; TRANSFER OF UNITS

23

7.1.   Certificates

23

7.2.   Legends

23

7.3.   Transfers

24

ARTICLE VIII DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY

25

8.1.   Events of Dissolution

25

8.2.   Procedure for Winding Up and Dissolution

25

8.3.   Notice of Dissolution

26

ARTICLE IX BOOKS, RECORDS, ACCOUNTING, AND TAX ELECTIONS

26

9.1.   Bank Accounts

26

9.2.   Books and Records

26

9.3.   Annual Accounting Period

26

9.4.   Reports

27

9.5.   Title to Company Property

27

9.6.   Tax Matters Partner; Tax Elections

27

9.7.   Accounting

27

ARTICLE X GENERAL PROVISIONS

27

10.1.   Further Assurances

27

10.2.   Notifications

27

10.3.   Specific Performance

27

10.4.   Amendment; Waivers

28

 

ii

--------------------------------------------------------------------------------


 

10.5.   Consent to Jurisdiction

28

10.6.   Attorneys’ Fees

28

10.7.   Headings

28

10.8.   Severability

28

10.9.   Counterparts

28

10.10.   Notice to Members of Provisions

29

10.11.   Governing Law and Waiver

29

10.12.   Complete Agreement

29

10.13.   Binding Effect and Assignment

29

10.14.   Terms

29

10.15.   Delivery by Facsimile or other Electronic Transmission

29

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
ADEPTUS HEALTH LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY AGREEMENT is entered into as of
June 24, 2014, by and among those parties set forth as Members on Exhibit A
attached hereto and made a part hereof (referred to collectively as “Members”
and individually as a “Member”). Capitalized terms used but not otherwise
defined have the meanings given them in Article I hereof.

 

WHEREAS, Adeptus Health LLC (the “Company”) was formed as a limited liability
company under the Act on November 15, 2013 and is currently governed by the
Limited Liability Company Agreement, dated as of March 1, 2014, of the Company,
(the “Original LLC Agreement”);

 

WHEREAS, on March 7, 2014 Adeptus Health, Inc. (“Pubco”), a Delaware
corporation, was formed;

 

WHEREAS, the Members desire to convert all outstanding limited liability company
interests in the Company into one class of Units (as defined below);

 

WHEREAS, among other transactions, Pubco is issuing (i) shares of Class A Stock
(as defined below) to the public in the initial underwritten public offering of
shares of its stock (the “IPO”), and contributing a portion of the net proceeds
received by it from the IPO to the Company in exchange for a number of Units
equal to the number of shares of Class A Stock issued in the IPO for such
proceeds, (ii) shares of Class B Stock (as defined below) to the Members other
than Pubco (referred to collectively as “Existing Members”), each of which
shares of Class B Stock, together with a corresponding Unit, may be exchanged
with the Company for one share of Class A Stock;

 

WHEREAS, the Members desire that Pubco become the sole managing Member of the
Company (in its capacity as managing Member as well as in any other capacity,
the “Managing Member”);

 

WHEREAS, the Members of the Company desire to amend and restate the Original LLC
Agreement; and

 

WHEREAS, this Agreement shall supersede the Original LLC Agreement as of the
date hereof.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINED TERMS

 

In addition to the capitalized terms defined throughout this Agreement, the
following capitalized terms shall have the meanings specified in this Article I.

 

“Act” means the Limited Liability Company Act of the State of Delaware, as
amended from time to time.

 

“Additional Securities” means any Units or other Equity Securities of the
Company, whether now authorized or not, issued pursuant to a sale transaction or
series of sales transactions, including

 

--------------------------------------------------------------------------------


 

without limitation any debt financing that is accompanied by rights, options,
warrants and convertible, exchangeable or exercisable securities.

 

“Affiliate” means, with respect to any Person: (i) any other Person directly or
indirectly controlling, controlled by or under common control with the subject
Person or (ii) any officer, director, trustee, managing member or general
partner of the subject Person; provided that, for the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
which shall include, but not be limited to, the direct or indirect ownership of
twenty-five percent (25%) or more of the voting securities of a Person; and
provided, further, that for purposes of Section 6.6, no Person shall be deemed
an Affiliate of a Person unless the Person has disclosed Confidential
Information to the other Person.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of Adeptus Health LLC, as amended, modified, supplemented or restated from time
to time in accordance with its terms.

 

“Assumed Tax Rate” means, with respect to a taxable year of the Company, the
maximum marginal effective rate applicable to either an individual or a
corporation resident in either California or New York City, whichever is
highest, taking account of any differences in rates applicable to ordinary
income and capital gains and any allowable deductions in respect of such assumed
state and local taxes in computing a Member’s liability for U.S. federal income
tax.

 

“Attorney-in-Fact” is defined in Section 5.10(a).

 

“Available Cash” means, with respect to the Company’s Fiscal Year, all cash
revenues, funds and proceeds received by the Company from any source whatsoever,
less the sum of: (i) all current payments of principal, interest and other
amounts due on any Indebtedness of the Company in such Fiscal Year; (ii) all
cash expenses and expenditures paid by the Company in such Fiscal Year; and
(iii) working capital reserves, capital expenditure reserves and reasonable
reserves for contingencies, as determined by the Managing Member.

 

“Bankruptcy” means, in the case of a Member, any of the following events:
(i) its making an assignment for the benefit of creditors, (ii) its filing of a
voluntary petition in bankruptcy, (iii) its adjudication as a bankrupt or
insolvent, or the entry against such Member of an order for relief in bankruptcy
or insolvency proceedings, (iv) its filing of an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against it in any proceeding of this nature, or (v) its seeking, consenting to
or acquiescing in appointment of a trustee, receiver or liquidator of itself or
all or any substantial part of its properties.

 

“Business” means the owning and operating of facilities for the provision of
medical care and other health services, or any other lines of business in which
the Company engages, which may only be expanded by the approval of the Managing
Member.

 

“By-laws” means the Amended and Restated By-laws of Pubco, as amended,
supplemented and/or restated from time to time.

 

“Capital Account” means the account maintained by the Company for each Member.
If any Unit or interest in the Company is transferred pursuant to the terms
hereof, the transferee shall succeed to the Capital Account of the transferor to
the extent the Capital Account is attributable to the transferred Unit

 

2

--------------------------------------------------------------------------------


 

or holders of other equity interests in the Company. It is intended that the
Capital Accounts of all Members or other holders of interests in the Company
shall be maintained in compliance with the provisions of Regulations
Section 1.704-1(b), and all provisions hereof relating to the maintenance of
Capital Accounts shall be interpreted and applied in a manner consistent with
such Regulations.

 

“Capital Account Balance” means, with respect to any Member, the positive
Capital Account balance of such Member as of the date of this Agreement.

 

“Capital Contribution” means the total amount of cash (including amounts
actually received in connection with the exercise of a warrant to acquire an
equity interest in the Company) and the fair market value of any other assets
contributed to the Company by a Member, net of liabilities assumed or to which
the assets are subject.

 

“Capital Proceeds” means the net cash proceeds (after all expenses have been
paid and any appropriate reserves established) and non-cash consideration
received by the Company from any Sale.

 

“Certificates” is defined in Section 7.1.

 

“Charter” means the Amended and Restated Certificate of Incorporation of Pubco,
as amended, supplemented and/or restated from time to time.

 

“Class A Stock” shall, as applicable, (i) mean the Class A Common Stock, par
value $0.01 per share, of the Managing Member or (ii) following any
Reclassification Event, mean any shares or other securities of the Managing
Member or any other Person or cash or other property that become payable in
consideration for the Class A Stock or into which the Class A Stock is exchanged
or converted as a result of such Reclassification Event.

 

“Class B Stock” shall, as applicable, (i) mean the Class B Common Stock, par
value $0.01 per share, of the Managing Member or (ii) following any
Reclassification Event, mean any shares or other securities of the Managing
Member or any other Person or cash or other property that become payable in
consideration for the Class B Stock or into which the Class B Stock is exchanged
or converted as a result of such Reclassification Event.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, or any
corresponding provision of any succeeding law.

 

“Company” is defined in the Recitals.

 

“Company Property” means any and all property, real or personal, tangible or
intangible, owned of record or beneficially by the Company.

 

“Confidential Information” is defined in Section 6.6.

 

“Credit Facility” shall mean the Senior Secured Credit Facility, dated as of
October 31, 2013, among First Choice ER, LLC, the subsidiaries identified
therein, Fifth Street Finance Corp., as Administrative Agent and L/C Arranger,
and the other lenders party thereto.

 

“Disposition Event” means any merger, consolidation or other business
combination of the Managing Member (including a tender offer followed by a
merger), whether effectuated through one transaction or series of related
transactions.

 

3

--------------------------------------------------------------------------------


 

“Economic Interest” means a Member’s share of the Company’s profits and losses
and distributions pursuant to this Agreement and the Act, but shall not include
any right to participate in the management and affairs of the Company, the right
to vote or otherwise participate in any decisions of the Company, or any right
to receive information concerning the Business and the Company.

 

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests,
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

 

“Exchange Date” is defined in Section 3.6(d).

 

“Existing Members” is defined in the Recitals.

 

“Exchange Notice” is defined in Section 3.6(b).

 

“Existing Securities” is defined in Section 3.6(g).

 

“Fiscal Year” means the period from January 1 to December 31 of each year, or as
otherwise required by law or as determined by the Managing Member in its sole
discretion.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for U.S. federal income tax purposes, except as follows:

 

(a)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by the Managing Member in accordance with this Agreement;

 

(b)           The Gross Asset Values of all Company Property shall be adjusted
to equal the respective gross fair market values of such property, as determined
by the Managing Member, as of the following times: (i) the date hereof; (ii) the
acquisition of an additional Economic Interest by any new or existing Member in
exchange for more than a de minimis Capital Contribution; (iii) the distribution
by the Company to a Member of more than a de minimis amount of Company Property
as consideration for an Economic Interest; (iv) the grant of an interest in the
Company (other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
Member capacity, or by a new Member acting in a Member capacity or in
anticipation of becoming a Member; and (v) the liquidation of the Company within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that
adjustments pursuant to clauses (ii), (iii) or (iv) above shall not be made if
the Managing Member reasonably determines that such adjustments are not
necessary or appropriate to reflect the relative economic interests of the
Members in the Company;

 

(c)           The Gross Asset Value of any Company Property distributed to any
Member shall be adjusted to equal the gross fair market value of such Company
Property on the date of distribution as determined by the distributee and the
Managing Member; and

 

(d)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b)

 

4

--------------------------------------------------------------------------------


 

of the Code, but only to the extent that such adjustments are taken into account
in determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset Values shall
not be adjusted pursuant to this subsection (d) to the extent the Managing
Member determines that an adjustment pursuant to subsection (b) hereof is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subsection (d).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subsection (a), (b), or (d) hereof, such Gross Asset Value shall thereafter be
adjusted by the depreciation taken into account with respect to such asset for
purposes of computing Net Income and Net Loss.

 

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

“IPO” is defined in in the Recitals.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Liquidating Trustee” is defined in Section 8.2.

 

“Loss” is defined in Section 5.4.

 

“Managing Member” is defined in the Recitals.

 

“Member” is defined in the Recitals and includes any other Person who becomes a
Member as provided in this Agreement.

 

“NYSE” means the New York Stock Exchange or other stock exchange or securities
market on which the Class A Stock is at any time listed or quoted.

 

“Net Income” and “Net Loss” means, for each accounting period, an amount equal
to the Company’s taxable income or loss for such accounting period, determined
in accordance with Section 703(a) of the Code (it being understood that for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in such
taxable income or loss) and determined in accordance with the accounting method
used by the Company for U.S. federal income tax purposes with the following
adjustments:

 

(a)           all items of income, gain, loss or deduction allocated pursuant to
the last sentence of Section 4.2(d) or Section 4.7 shall not be taken into
account in computing such taxable income or loss;

 

(b)           any income of the Company that is exempt from U.S. federal income
taxation and not otherwise taken into account in computing Net Income and Net
Loss shall be added to such taxable income or loss;

 

(c)           if the Gross Asset Value of any asset differs from its adjusted
tax basis for U.S. federal income tax purposes, any gain or loss resulting from
a disposition of such asset shall be calculated with reference to such Gross
Asset Value;

 

5

--------------------------------------------------------------------------------


 

(d)           upon an adjustment to the Gross Asset Value of any asset pursuant
to the definition of Gross Asset Value (other than an adjustment in respect of
depreciation), the amount of the adjustment shall be included as gain or loss in
computing such taxable income or loss;

 

(e)           if the Gross Asset Value of any asset differs from its adjusted
tax basis for U.S. federal income tax purposes the amount of depreciation,
amortization or cost recovery deductions with respect to such asset for purposes
of determining Net Income and Net Loss shall be an amount which bears the same
ratio to such Gross Asset Value as the U.S. federal income tax depreciation,
amortization or other cost recovery deductions bears to such adjusted tax basis
except as otherwise provided in Regulations Section 1.704-3(d)(2) (provided
that, if the adjusted tax basis is zero, the Managing Member may use any
reasonable method for purposes of determining depreciation, amortization or
other cost recovery deductions in calculating Net Income and Net Loss); and

 

(f)            any expenditures of the Company not deductible in computing
taxable income or loss, not properly capitalizable and not otherwise taken into
account in computing Net Income and Net Loss pursuant to this definition shall
be treated as deductible items.

 

“New Securities” is defined in Section 3.6(g).

 

“Nonrecourse Deductions” shall be as defined in Regulations Section 1.704-2(b).
The amount of Nonrecourse Deductions of the Company for a Fiscal Year equals the
net increase, if any, in the amount of Partnership Minimum Gain during that
Fiscal Year, determined according to the provisions of Regulations
Section 1.704-2(c).

 

“Original LLC Agreement” is defined in the Recitals.

 

“Partner Nonrecourse Debt Minimum Gain” shall mean an amount with respect to
each partner nonrecourse debt (as defined in Regulations Section 1.704-2(b)(4))
equal to the Partnership Minimum Gain that would result if such partner
nonrecourse debt were treated as a nonrecourse liability (as defined in
Regulations Section 1.752-1(a)(2)) determined in accordance with Regulations
Section 1.704-2(i)(3).

 

“Partner Nonrecourse Deductions” shall be as defined in Regulations
Section 1.704-2(i)(2).

 

“Partnership Minimum Gain” shall be as defined in Regulations
Section 1.704-2(b)(2) and 1.704-2(d).

 

“Per Unit Tax Distribution” is defined in Section 4.3(b).

 

“Permitted Transferee” is defined in Section 7.3(b).

 

“Person” means and includes any individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity.

 

“Proceeding” means any claim, suit, arbitration, hearing, charge, investigation
or other action (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any governmental body, arbitrator or mediator, including any appeal
thereof.

 

“Pubco” is defined in the Recitals to this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Pubco Common Stock” means all classes and series of common stock of the
Managing Member, including the Class A Stock and Class B Stock.

 

“Pubco Offer” is defined in Section 3.7.

 

“Reclassification Event” is defined in Section 3.1(e).

 

“Regulations” means the income tax regulations, including any temporary
regulations, from time to time promulgated under the Code.

 

“Related Party” is defined in Section 6.6.

 

“Sale” means a transaction or a series of transactions resulting in a sale,
transfer, conveyance, assignment or other disposition of all or substantially
all of the assets of the Company and its Subsidiaries.

 

“Secretary” means the Secretary of State of the State of Delaware.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means, with respect to any specified Person, any direct or indirect
subsidiary owned by such Person.

 

“Substituted Member” means any Person admitted to the Company as a substitute or
additional Member pursuant to the provisions of Section 7.3.

 

“Tax Matters Partner” is defined in Section 9.6.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated on or about
June 25, 2014, by and among Pubco and the persons named therein, as amended,
supplemented or restated from time to time.

 

“Trading Day” means a day during which trading securities generally occurs on
the NYSE or, if the shares of Class A Stock are not listed on the NYSE, on the
principal national securities exchange on which the shares of Class A Stock are
then listed or, if the shares of Class A Stock are not listed on a national
securities exchange, on the automated quotation system on which the shares of
Class A Stock are then authorized for quotation.

 

“Transfer” means, when used as a noun, any voluntary sale, hypothecation,
pledge, assignment, attachment, or other transfer, and means, when used as a
verb, voluntarily to sell, hypothecate, pledge, assign, or otherwise transfer.

 

“Transfer Agent” is defined in Section 3.6(b).

 

“Unit” means the Units issued hereunder and shall also include any equity
security issued in respect of or in exchange for Units, whether by way of
dividend or other distribution, split, recapitalization, merger, rollup
transaction, consolidation, conversion or reorganization.

 

“Volume Weighted Average Price” means, on any date of determination, the volume
weighted average sale price per share of the Class A Stock on the NYSE on such
date, or if the Class A Stock is not listed on the NYSE, on the principal
national securities exchange on which the Class A Stock is then listed or, if
the Class A Stock is not listed on a national securities exchange, an automated
quotation

 

7

--------------------------------------------------------------------------------


 

system on which the Class A Stock is then listed or authorized for quotation, in
each case as reported by Bloomberg Financial Markets (or any successor thereto)
through its “Volume at Price” functions and ignoring any block trades (which,
for purposes of this definition means any transfer of more than 100,000 shares
(subject to adjustment to reflect stock dividends, stock splits, stock
combinations and other similar events)).

 

ARTICLE II
FORMATION AND NAME; OFFICE; PURPOSE; TERM

 

2.1.  Formation and Continuation of the Company.  The Company has been formed as
a limited liability company pursuant to the Act and the provisions of this
Agreement by the filing of a Certificate of Formation with the Secretary and the
Members hereby agree to continue the Company as a limited liability company
pursuant to the Act. The Managing Member shall use all reasonable efforts to
assure that all filing, recording, publishing and other acts necessary or
appropriate for compliance with all requirements for the continuation of the
Company as a limited liability company under the Act are made or taken.

 

2.2.  Name of the Company.  The name of the Company shall be “Adeptus Health
LLC.” The Company may do business under that name and under any other name or
names that the Managing Member selects. If the Company does business under a
name other than that set forth in its Certificate of Formation, then the Company
shall comply with any requirements of the Act or applicable law necessary to do
business under such name or names.

 

2.3.  Purpose.  The purpose of the Company is to engage in the Business and any
lawful act or activity necessary, related or incident thereto for which limited
liability companies may be organized under the laws of the State of Delaware;
provided that the Company may not engage in any business substantially different
than the Business without the approval of the Managing Member.

 

2.4.  Term.  The term of the Company shall begin with the filing of the
Certificate of Formation with the Secretary and shall continue in perpetuity,
unless its existence is terminated pursuant to Article VIII hereof.

 

2.5.  Principal Office and Place of Business.  The principal office and
principal place of business of the Company shall be located at 2941 Lake Vista,
Suite 200, Lewisville, Texas  75067 or at any other place which the Managing
Member selects; provided that the Managing Member shall promptly notify in
writing all of the Members of any change of the principal office and/or place of
business of the Company.

 

2.6.  Registered Agent and Office.  The name and address of the Company’s
registered agent in Delaware shall be Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801. The Managing Member may change the
registered agent and office of the Company in Delaware at any time in its sole
discretion.

 

2.7.  Members.  The name and Units of each Member are set forth on Exhibit A.

 

2.8.  Status.  If, immediately following the date of this Agreement, the Company
is an “operating company” within the meaning of Department of Labor Regulation
Section 2510.3- 101(c), the Company will use commercially reasonable efforts to
remain an “operating company” within the meaning of Department of Labor
Regulation Section 2510.3-101(c).

 

8

--------------------------------------------------------------------------------


 

ARTICLE III
CAPITAL CONTRIBUTIONS AND EXCHANGE OF UNITS

 

3.1.  Capital Contributions.  (a)  Capital Contributions. As of the date of this
Agreement, each Member shall be credited with the Capital Account Balance set
forth in the Company’s books and records. Each Member shall be liable only to
make such Capital Contributions to the Company as set forth in this Agreement,
and shall have no obligations to contribute additional capital to the Company.

 

(b)           Additional Capital. If the Managing Member, within its reasonable
good-faith business judgment, deems it to be in the best interest of the Company
to raise additional capital through the issuance and sale of Additional
Securities in the Company (including creating preferred interests or other
classes or series of securities having such rights, preferences and privileges
as determined by the Managing Member) in exchange for cash or the receipt of
assets, then the Managing Member shall have the right to raise additional
capital for infusion into the Company through the sale of Additional Securities,
and to admit the persons investing such capital as Members on terms that may be
senior to, junior to or on parity with the terms of, and otherwise with the same
or different terms, rights and preferences, as the interests of the Members in
respect of their Units.

 

(c)           If at any time the Managing Member issues a share of its Class A
Stock (including in the IPO) or any other Equity Security of the Managing Member
(other than shares of Class B Stock or other non-economic stock of the Managing
Member), (i) the Company shall issue to the Managing Member one Unit (if the
Managing Member issues a share of Class A Stock), or such other Equity Security
of the Company (if the Managing Member issues Equity Securities other than
Class A Stock) corresponding to the Equity Securities issued by the Managing
Member, and with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of the Managing Member and (ii) the net proceeds received
by the Managing Member with respect to the corresponding share of Class A Stock
or other Equity Security, if any, shall be concurrently transferred to the
Company; provided, however, that if the Managing Member issues any shares of
Class A Stock (including in the IPO) or other Equity Securities some or all of
the net proceeds of which are to be used to fund expenses or other obligations
of the Managing Member for which the Managing Member would be permitted a cash
distribution pursuant to clause (ii) of Section 4.2(d), then the Managing Member
shall not be required to transfer such net proceeds to the Company which are
used or will be used to fund such expenses or obligations; provided, further,
that if the Managing Member issues any shares of Class A Stock in order to
purchase or fund the purchase from a Member of a number of Units (and shares of
Class B Stock) equal to the number of shares of Class A Stock so issued, then
the Company shall not issue any new Units in connection therewith and the
Managing Member shall not be required to transfer such net proceeds to the
Company (it being understood that such net proceeds shall instead be transferred
to such Member as consideration for such purchase). Notwithstanding the
foregoing, this Section 3.1(c) shall not apply (A) to the issuance and
distribution to holders of shares of Pubco Common Stock or rights to purchase
Equity Securities of the Managing Member under a “poison pill” or similar
shareholders rights plan (it being understood that upon exchange of Units (and
Class B Stock) for Class A Stock, such Class A Stock will be issued together
with a corresponding right), or to the issuance under the Managing Member’s
employee benefit plans of any warrants, options, other rights to acquire Equity
Securities of the Managing Member or rights or property that may be converted
into or settled in Equity Securities of the Managing Member, but shall in each
of the foregoing cases apply to the issuance of Equity Securities of the
Managing Member in connection with the exercise or settlement of such rights,
warrants, options or other rights or property and (B) as otherwise determined by
the Managing Member in accordance with Section 3.1(f) with respect to issuances
of Equity Securities other than Class A Stock. Except pursuant to Section 3.6 or
as otherwise determined by the Managing Member in accordance with
Section 3.1(f), (x) the Company may not issue any additional Units to the
Managing Member or any of its Subsidiaries unless substantially

 

9

--------------------------------------------------------------------------------


 

simultaneously the Managing Member or such Subsidiary issues or sells an equal
number of shares of the Managing Member’s Class A Stock to another Person, and
(y) the Company may not issue any other Equity Securities of the Company to the
Managing Member or any of its Subsidiaries unless substantially simultaneously
the Managing Member or such Subsidiary issues or sells, to another Person, an
equal number of shares of a new class or series of Equity Securities of the
Managing Member or such Subsidiary with substantially the same rights to
dividends and distributions (including distributions upon liquidation) and other
economic rights as those of such Equity Securities of the Company.

 

(d)           Except as otherwise determined by the Managing Member in
accordance with Section 3.1(f), (i) the Managing Member or any of its
Subsidiaries may not redeem, repurchase or otherwise acquire any shares of
Class A Stock (including upon forfeiture of any unvested shares of Class A Stock
or the acquisition of any such shares deposited in escrow) unless substantially
simultaneously the Company redeems, repurchases or otherwise acquires from the
Managing Member an equal number of Units for the same price per security. 
Except pursuant to Section 3.6 or as otherwise determined by the Managing Member
in accordance with Section 3.1(f): (A) the Company may not redeem, repurchase or
otherwise acquire any Units from the Managing Member or any of its Subsidiaries
unless substantially simultaneously the Managing Member or such Subsidiary
redeems, repurchases or otherwise acquires an equal number of shares of Class A
Stock for the same price per security from holders thereof, and (B) the Company
may not redeem, repurchase or otherwise acquire any other Equity Securities of
the Company from the Managing Member or any of its Subsidiaries unless
substantially simultaneously the Managing Member or such Subsidiary redeems,
repurchases or otherwise acquires for the same price per security an equal
number of Equity Securities of the Managing Member of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distribution upon liquidation) and other economic rights as those of
such Equity Securities of the Managing Member. Notwithstanding the foregoing, to
the extent that any consideration payable by the Managing Member in connection
with the redemption or repurchase of any shares of Class A Stock or other Equity
Securities of the Managing Member or any of its Subsidiaries consists (in whole
or in part) of shares of Class A Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.

 

(e)           The Company shall not in any manner effect any subdivision (by any
stock split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Pubco Common Stock
with corresponding changes made with respect to any other exchangeable or
convertible securities. The Managing Member shall not in any manner effect any
subdivision (by any stock split, stock dividend, reclassification,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, recapitalization or otherwise) of the outstanding Pubco Common
Stock (a “Reclassification Event”) unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Units, with
corresponding changes made with respect to any other exchangeable or convertible
securities.

 

(f)            Notwithstanding anything to the contrary in Section 3.1(c) or
Section 3.1(d):

 

(i)            if at any time the Managing Member shall determine that the
Credit Facility shall not permit the Managing Member or the Company to comply
with the provisions of Section 3.1(c) or Section 3.1(d) in connection with the
issuance, redemption or repurchase of any shares of Class A Stock or other
Equity Securities of the Managing Member or any of its Subsidiaries or any Units
or other Equity Securities of the Company, then the Managing Member may in good
faith implement an economically equivalent alternative arrangement without
complying with such provisions; and

 

10

--------------------------------------------------------------------------------


 

(ii)           if (a) the Managing Member incurs any Indebtedness and desires to
transfer the proceeds of such Indebtedness to the Company, and (b) the Managing
Member is unable to lend the proceeds of such Indebtedness to the Company on an
equivalent basis because of restrictions in the Credit Facility, then
notwithstanding Section 3.1(c) or Section 3.1(d), the Managing Member may in
good faith implement an economically equivalent alternative arrangement in
connection with the transfer of proceeds to the Company using preferred Equity
Securities of the Company without complying with such provisions.

 

(g)           Management Equity Restrictions.

 

(i)            To the extent a Member held Incentive Units (as defined in the
Original Agreement) that were subject to vesting, transfer, repurchase,
restrictive covenant and other restrictions, terms or conditions, as applicable,
under one or more restricted unit agreement(s) entered into between such Member
and the Company or its Subsidiaries, as amended and/or restated from time to
time (collectively, the “Management Equity Restrictions”), the Management Equity
Restrictions shall be incorporated by reference herein, mutatis mutandis, and
apply to the Units received by such Member on the date hereof in respect of the
conversion of the intrinsic value of the Incentive Units into a Capital
Contribution for such Units.  Notwithstanding anything herein to the contrary, a
Member shall not be entitled to participate in an exchange under Section 3.6 or
in a Pubco Offer under Section 3.7 with respect to any Units that are unvested
within the meaning of the Management Equity Restrictions.

 

(ii)           With respect to each share of Class B Stock issued to a Member
relating to a Unit that remains subject to the Management Equity Restrictions
described in Section 3.1(g)(i) above, such Member agrees that each such share of
Class B Stock will also be subject to the Management Equity Restrictions,
mutatis mutandis, to the same extent as the Unit to which it relates. 
Notwithstanding anything herein to the contrary, a Member shall not be entitled
to participate in an exchange under Section 3.6 or in a Pubco Offer under
Section 3.7 with respect to any shares of Class B Stock that are unvested within
the meaning of the Management Equity Restrictions.

 

(iii)          83(b) Election.  Within 10 days after the date of this Agreement,
each Member who received Units and Class B Stock on the date hereof in respect
of the conversion of the intrinsic value of the Incentive Units into a Capital
Contribution shall provide the Company with a copy of a complete election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (the “Code”) with respect to such Units and
Class B Stock.  Such Member shall timely (within 30 days of the date of this
Agreement) file (via certified mail, return receipt requested) such election
with the Internal Revenue Service, and thereafter shall certify to the Company
that the Member has made such timely filing and furnish a copy of such filing to
the Company.  Such Member acknowledges that he has consulted with his tax
advisor regarding the consequences of a Section 83(b) election, as well as the
receipt, vesting, holding and transfer of the Units.

 

3.2.  No Interest on Capital Contributions.  Members shall not be paid interest
on their Capital Contributions.

 

3.3.  Return of Capital Contributions.  Except as otherwise provided in this
Agreement, no Member shall have the right to receive the return of any Capital
Contribution.

 

3.4.  Form of Consideration.  If a Member is entitled to receive a return of a
Capital Contribution, the Member shall not have the right to receive any form of
consideration other than cash in return of the Member’s Capital Contribution.

 

11

--------------------------------------------------------------------------------


 

3.5.  Capital Accounts. The Company shall maintain a separate Capital Account
for each Member.

 

3.6.  Exchange of Units.

 

(a)           Subject to adjustment as provided in Section 3.6(g), each Member
shall be entitled to exchange with the Company, at any time and from time to
time, any or all of such Member’s Units.  Each such Unit, together with one
share of Class B Stock, will be exchangeable for one share of Class A Stock. 
Each such exchange of Units and Class B Stock for Class A Stock shall be treated
for U.S. federal income tax purposes as a taxable exchange of the Member’s Units
for Class A Stock and corresponding payments under the Tax Receivable Agreement.

 

(b)           In order to exercise the exchange right under Section 3.6(a), the
exchanging Member shall present and surrender the certificate or certificates,
if any, representing such Units and shares of Class B Stock (in each case, if
certificated) during usual business hours at the principal executive offices of
the Managing Member, or if any agent for the registration or transfer of shares
of Class B Stock is then duly appointed and acting (the “Transfer Agent”), at
the office of the Transfer Agent, accompanied by written notice (the “Exchange
Notice”) to the Managing Member and the Transfer Agent stating that the
exchanging Member elects to exchange with the Company a stated number of Units
and shares of Class B Stock represented, if applicable, by such certificate or
certificates, to the extent specified in such notice, and (if the Class A Stock
to be received is to be issued other than in the name of the exchanging Member)
specifying the name(s) of the Person(s) in whose name or on whose order the
Class A Stock is to be issued.

 

(c)           If required by the Managing Member, any Exchange Notice shall be
accompanied by instruments of transfer, in form reasonably satisfactory to the
Managing Member and the Transfer Agent, duly executed by the Member or such
Member’s duly authorized representative. As promptly as practicable after the
receipt of such notice and the surrender to the Managing Member or Transfer
Agent, if applicable, of the certificate or certificates, if any, representing
such Units and shares of Class B Stock (but in any event by the Exchange Date,
as defined below), the Managing Member shall issue and deliver to the Company,
and the Company shall deliver to such Member, or on such Member’s written order,
the number of full shares of Class A Stock issuable upon such exchange, and the
Company shall deliver such shares of Class B Stock, which shall be canceled in
accordance with the Charter of the Managing Member.  To the extent the Class A
Stock is settled through the facilities of The Depository Trust Company, the
Managing Member will, upon written instruction of the exchanging Member, use its
reasonable efforts to deliver the shares of Class A Stock deliverable to such
exchanging Member through the facilities of The Depository Trust Company, to the
account of the participant of The Depository Trust Company designated by such
exchanging Member.

 

(d)           Each exchange of Units and shares of Class B Stock shall be deemed
to have been effected on (i) (x) the business day after the date on which the
Exchange Notice shall have been received by the Managing Member or the Transfer
Agent, as applicable, if the Exchange Notice was received prior to 10:00 a.m.
(ET) or (y) two business days after the date on which the Exchange Notice shall
have been received by the Managing Member or the Transfer Agent, as applicable,
if the Exchange Notice was received on or after 10:00 a.m. (ET), subject in each
of clauses (x) and (y) to receipt by the Managing Member or the Transfer Agent,
as applicable, within three business days thereafter of any required instruments
of transfer as aforesaid or (ii) such later date specified in or pursuant to the
Exchange Notice (such date identified in clause (i) or (ii), as applicable, the
“Exchange Date”), and the Person or Persons in whose name or names any
certificate or certificates for shares of Class A Stock (which certificates
shall bear any legends as may be required in accordance with applicable Law)
shall be

 

12

--------------------------------------------------------------------------------


 

issuable upon such exchange as aforesaid shall be deemed to have become, on the
Exchange Date, the holder or holders of record of the shares represented
thereby.

 

(e)           Notwithstanding anything herein to the contrary, any exchanging
Member may withdraw or amend an exchange request, in whole or in part, prior to
the effectiveness of the exchange, at any time prior to 5:00 p.m. (ET), on the
business day immediately preceding the Exchange Date (or any such later time as
may be required by applicable Law) by delivery of a written notice of withdrawal
to the Managing Member or the Transfer Agent, as applicable, specifying (1) the
certificate numbers of the withdrawn Units and shares of Class B Stock (if
certificated), (2) if any, the number of Units and shares of Class B Stock as to
which the Exchange Notice remains in effect and (3) if the Member so determines,
a new Exchange Date or any other new or revised information permitted in an
Exchange Notice.

 

(f)            An Exchange Notice may specify that the exchange is to be
contingent (including as to timing) upon the consummation of a purchase by
another Person (whether in a tender or exchange offer, an underwritten offering
or otherwise) of shares of the Class A Stock into which the Units and shares of
Class B Stock are exchangeable, or contingent (including as to timing) upon the
closing of an announced merger, consolidation or other transaction or event in
which the Class A Stock would be exchanged or converted or become exchangeable
for or convertible into cash or other securities or property.

 

(g)           In the event one class or series of Pubco Common Stock (the
“Existing Securities”) is converted into another class or series of Pubco Common
Stock (the “New Securities”), then any Member otherwise entitled to receive
Existing Securities upon exchange shall instead be entitled to receive on
exchange the amount of the New Securities that such Member would have received
if the exchange of Units had occurred immediately before the effective date of
such event and the Existing Securities received by such Member had been
converted into the New Securities.

 

(h)           The Managing Member shall at all times reserve and keep available
out of its authorized but unissued Equity Securities, solely for the purpose of
issuance upon exchange of Units and Class B Stock, such number of shares of
Class A Stock that shall be issuable upon the exchange of all such outstanding
Units and Class B Stock; provided, that nothing contained herein shall be
construed to preclude the Managing Member from satisfying its obligations in
respect of the exchange of the Units for shares of Class A Stock by delivery of
purchased shares of Class A Stock which are held in the treasury of the Managing
Member. The Managing Member covenants that all shares of Class A Stock that
shall be issued upon exchange of Units and Class B Stock shall, upon issuance
thereof, be validly issued, fully paid and non-assessable.

 

(i)            The issuance of Class A Stock upon exchange of Units and Class B
Stock shall be made without charge to the exchanging Members for any stamp or
other similar tax in respect of such issuance; provided, however, that if any
such shares are to be issued in a name other than that of the exchanging Member,
then the Person or Persons requesting the issuance thereof shall pay to the
Managing Member the amount of any tax that may be payable in respect of any
transfer involved in such issuance or shall establish to the satisfaction of the
Managing Member that such tax has been paid or is not payable.

 

(j)            The Managing Member and the Company agree that, to the extent
that a registration statement under the Securities Act is effective and
available for the delivery of shares of Class A Stock to be delivered with
respect to any exchange, shares that have been registered under the Securities
Act shall be delivered in respect of such exchange.  In the event that any
exchange in accordance with this Agreement is to be effected at a time when any
required registration has not become effective or otherwise is unavailable, upon
the request and with the reasonable cooperation of the Member

 

13

--------------------------------------------------------------------------------


 

requesting such exchange, the Managing Member shall use commercially reasonable
efforts to promptly facilitate such exchange pursuant to any reasonably
available exemption from such registration requirements.

 

(k)           Notwithstanding any other provision of this Agreement, if a
Disposition Event is approved by the Managing Member and consummated in
accordance with applicable Law and the Charter of the Managing Member, then, at
the request of the Company or the Managing Member (or following such Disposition
Event, its successor), each Member shall be required to exchange with the
Company or sell to the purchaser or successor of the Managing Member, at any
time thereafter, or simultaneously with, the consummation of such Disposition
Event, all of such Member’s Units and shares of Class B Stock; provided that
this Section 3.6(k) shall not be applicable if the holders of the voting power
of the outstanding stock of the Managing Member that are generally entitled to
vote in the election of directors prior to such Disposition Event continue to
hold a majority of the voting power of the surviving entity (or its parent)
resulting from such Disposition Event in substantially the same proportions as
immediately prior to such Disposition Event.  For the avoidance of doubt, in
connection with a Disposition Event, in no event shall the Members (other than
the Managing Member and its Subsidiaries) be entitled to receive aggregate
consideration for each Unit and corresponding share of Class B Stock that is
greater than the consideration payable in respect of each share of Class A Stock
(it being understood that, for this purpose, payments under or in respect of the
Tax Receivable Agreement shall not be considered part of any such
consideration).

 

(l)            If the Class A Stock is listed on a securities exchange, the
Managing Member shall use its reasonable best efforts to cause all Class A Stock
issued upon an exchange of Units to be listed on the same securities exchange at
the time of such issuance.

 

(m)          No adjustments in respect of dividends or distributions on any Unit
will be made on the exchange of any Unit.  No exchange pursuant to this
Section 3.6 shall impair the right of the exchanging Member to receive any
distributions payable on the Units so exchanged in respect of a record date that
occurs prior to the Exchange Date for such exchange. For the avoidance of doubt,
no exchanging Member shall be entitled to receive, in respect of a single record
date, distributions or dividends both on Units exchanged by such Member and on
Pubco Common Stock received by such Member in such exchange.

 

3.7.  Tender Offers and Other Events with Respect to the Managing Member.  In
the event that a tender offer, share exchange offer, issuer bid, take-over bid,
recapitalization, merger or similar transaction with respect to Class A Stock (a
“Pubco Offer”) (regardless of whether that Pubco Offer is also a Disposition
Event) is proposed by the Managing Member or is proposed to the Managing Member
or its stockholders and approved by the board of directors of the Managing
Member or is otherwise effected or to be effected with the consent or approval
of the board of directors of the Managing Member, the Members (other than the
Managing Member and its Subsidiaries) shall be permitted to participate in such
Pubco Offer by delivery of a contingent Exchange Notice in accordance with
Section 3.6(f). In the case of a Pubco Offer proposed by the Managing Member,
the Managing Member will use its reasonable best efforts expeditiously and in
good faith to take all such actions and do all such things as are necessary or
desirable to enable and permit the Members (other than the Managing Member and
its Subsidiaries) to participate in such Pubco Offer to the same extent or on an
economically equivalent basis as the holders of shares of Class A Stock without
discrimination, effective only upon, and conditional upon, the closing of such
Pubco Offer and only to the extent necessary to tender or deposit to the Pubco
Offer in accordance with Section 3.6(f), or, as applicable, to the extent
necessary to exchange the number of Units and shares being purchased). For the
avoidance of doubt, in no event shall the Members (other than the Managing
Member and its Subsidiaries) be entitled to receive in such Pubco Offer
aggregate consideration for each Unit and corresponding share of Class B Stock
that is greater than the

 

14

--------------------------------------------------------------------------------


 

consideration payable in respect of each share of Class A Stock in connection
with a Pubco Offer (it being understood that, for this purpose, payments under
or in respect of the Tax Receivable Agreement shall not be considered part of
any such consideration).

 

3.8.  Certain Disposition Events with Respect to the Managing Member.  If a
Disposition Event occurs, the Managing Member or its successor, as the case may
be, shall, as and to the extent necessary, amend this Agreement in compliance
with Section 10.4, and enter into any necessary supplementary or additional
agreements, to ensure that, following the effective date of such Disposition
Event: (i) the exchange rights of holders of Units set forth in Section 3.6
provide that each Unit and share(s) of Class B Stock is exchangeable for the
same amount and same type of property, securities or cash (or combination
thereof) that one share of Class A Stock becomes exchangeable for or converted
into as a result of the Disposition Event and (ii) Pubco or the successor to
Pubco, as applicable, is obligated to deliver such property, securities or cash
upon such exchange.  For the avoidance of doubt, the provisions of this Section
3.8 shall not affect the right of the Company or the Managing Member to require
an exchange pursuant to Section 3.6(k) upon the consummation of a Disposition
Event.

 

ARTICLE IV
DISTRIBUTIONS AND ALLOCATIONS

 

4.1.  Timing of Distributions.  Except as set forth in Section 4.2 and 4.3 and
the restrictions set forth in any class or series of Equity Securities created
pursuant to Section 3.1(b), the Company shall make distributions of Available
Cash at such time as determined by the Managing Member in its reasonable
discretion. Distributions of Capital Proceeds shall be made to the Members as
soon as practicable after the closing of a Sale.

 

4.2.  Distributions of Available Cash and Capital Proceeds.

 

(a)           Distributions of Available Cash and Capital Proceeds.  All
distributions of Available Cash and Capital Proceeds for any period shall be
made to the Members pro rata in proportion to their respective Units.

 

(b)           In-kind Distributions. If any assets of the Company are
distributed in kind to the Members, those assets shall be valued on the basis of
their Gross Asset Value, and any Member entitled to receive such assets may
receive an interest in such assets as a tenant-in-common with all other Members
so entitled. The Gross Asset Value of the assets to be distributed in kind shall
be determined by an independent appraiser who shall be selected by the Managing
Member; provided that such independent appraiser shall also be reasonably
acceptable to holders of a majority of the Units.

 

(c)           No Obligation to Restore Deficit. No Member shall be obligated to
make up a negative balance in its Capital Account during the term of, or upon
dissolution of, the Company.

 

(d)           Notwithstanding the provisions of Section 4.1 or this Section 4.2,
the Managing Member, in its sole discretion, may authorize that (i) cash be paid
to the Managing Member (which payment shall be made without pro rata
distributions to the other Members) in exchange for the redemption, repurchase
or other acquisition of the Managing Member’s Units to the extent that such cash
payment is used to redeem, repurchase or otherwise acquire an equal number of
shares of Class A Stock in accordance with Section 3.1(d), and (ii) to the
extent that the Managing Member determines that expenses or other obligations of
the Managing Member are related to its role as the Managing Member of the
Company or the business and affairs of the Managing Member that are conducted
through the Company or any of the Company’s direct or indirect Subsidiaries,
cash distributions be made to the Managing Member (which distributions shall be
made without pro rata distributions to the other

 

15

--------------------------------------------------------------------------------


 

Members) in amounts required for the Managing Member to pay (A) operating,
administrative and other similar costs incurred by the Managing Member,
including payments in respect of Indebtedness and preferred stock, to the extent
used or will be used by the Managing Member to pay expenses or other obligations
described in this clause (ii) (in either case only to the extent economically
equivalent Indebtedness or Equity Securities of the Company were not issued to
the Managing Member), payments representing interest with respect to payments
not made when due under the terms of the Tax Receivable Agreement and payments
pursuant to any legal, tax, accounting and other professional fees and expenses
(but, for the avoidance of doubt, excluding any tax liabilities of the Managing
Member), (B) any judgments, settlements, penalties, fines or other costs and
expenses in respect of any claims against, or any litigation or proceedings
involving, the Managing Member, (C) fees and expenses related to any securities
offering, investment or acquisition transaction (whether or not successful)
authorized by the board of directors of the Managing Member and (D) other fees
and expenses in connection with the maintenance of the existence of the Managing
Member (including any costs or expenses associated with being a public company
listed on a national securities exchange). For the avoidance of doubt,
distributions made under this Section 4.2(d) may not be used to pay or
facilitate dividends or distributions on the Pubco Common Stock.  For U.S.
federal income tax purposes, amounts payable under this Section 4.2(d) shall be
treated as a special gross income allocation to the Managing Member for U.S.
federal income tax purposes.

 

4.3.  Distributions with Respect to Tax.

 

(a)           Notwithstanding Section 4.2 or any other provision of this
Agreement other than Section 4.4, the Company shall distribute to each Member in
respect of each Unit held by such Member at the time such distribution is made
an amount equal to the Per Unit Tax Distribution.  Such distributions shall be
paid with respect to any taxable year of the Company no later than five days
before the required quarterly estimated payment dates for corporations of such
taxable year for the Managing Member to help the Members to pay their estimated
income tax liability (based on the Managing Member’s good faith estimate of the
taxable income of the Company for the current taxable year and the Per Unit Tax
Distribution at such time), with any additional distribution (based on the
actual taxable income of the Company for such taxable year) to be paid no later
than five days before each applicable income tax return is due (not including
extensions) of such Member for such taxable year.  For the avoidance of doubt,
distributions made under this Section 4.3 shall be made pro rata in proportion
to number of Units held by each Member.

 

(b)           The total amount distributable in respect of each Unit pursuant to
Section 4.3(a) (the “Per Unit Tax Distribution”) with respect to a taxable year
of the Company shall be equal to the quotient of (i) the product of (x) the
excess of (A) the taxable income of the Company (reduced by any amount that is
treated as special gross income allocation for U.S. federal income tax purposes
pursuant to Section 4.2(d)) for such taxable year over (B) the cumulative net
losses, if any, of the Company (other than any net losses arising prior to the
date of the IPO) through the end of such taxable year to the extent not
previously applied for purposes of this Section 4.3(b) and (y) the Assumed Tax
Rate and (ii) the total number of Units considered outstanding for U.S. federal
income tax purposes.  For purposes of this Section 4.3, the taxable income of
the Company shall be determined without regard to any special adjustments of tax
items required as a result of any election under Section 754 of the Code,
including adjustments required by Sections 734 and 743 of the Code.

 

4.4.  Limitations on Distributions.  Notwithstanding anything to the contrary
contained herein, the Company’s ability to make any distributions to its Members
shall be subject to the satisfaction of certain covenants and approvals pursuant
to loan and/or security agreements to which the Company or its subsidiaries is a
party or by which its assets may be bound.

 

16

--------------------------------------------------------------------------------


 

4.5.  Allocations of Profits and Losses.  Except as otherwise required by
Section 704(b) of the Code and the Regulations thereunder, Net Income (and the
items thereof) and Net Losses (and the items thereof) for each Fiscal Year shall
be allocated to the Members in such a manner that, as of the end of such Fiscal
Year, the sum of (i) the Capital Account of each Member, (ii) such Member’s
share of Partnership Minimum Gain (as determined according to Regulations
Section 1.704-2(g)), and (iii) such Member’s Partner Nonrecourse Debt Minimum
Gain shall be equal to the respective net amounts, positive or negative, which
would be distributed to them or for which they would be liable to the Company
under the Act, determined as if the Company were to (i) liquidate the assets of
the Company for an amount equal to their Gross Asset Value, and (ii) distribute
the gross proceeds of liquidation pursuant to Section 8.2.

 

4.6.  Special Allocations Relating to Entity-Level Taxes. If the Company is
obligated under applicable law to pay any amount to a governmental agency
because of a Member’s status as a member of the Company for U.S. federal or
state withholding or other taxes (such as the Illinois Personal Property
Replacement Income Tax), such amount shall, at the option of the Managing Member
(i) be promptly paid to the Company by the Member on whose behalf such amount
was paid or (ii) be repaid by reducing the distributions which would otherwise
be made to such Member pursuant to this Article IV.  Whenever the Managing
Member selects option (ii) pursuant to the preceding sentence, for all other
purposes of this Agreement such Member shall be treated as having received all
distributions unreduced by such amount.

 

4.7.  Special Allocation Provisions.

 

(a)           Minimum Gain Chargeback. If there is a net decrease in Partnership
Minimum Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance
with the principles of Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any taxable year, the Members shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to their respective shares of such net decrease during such year,
determined pursuant to Regulations Sections 1.704-2(g) and 1.704-2(i)(5). The
items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(f). This Section 4.7(a) is intended to comply with the minimum
gain chargeback requirements in such Regulations Sections and shall be
interpreted consistently therewith, including that no chargeback shall be
required to the extent of the exceptions provided in Regulations Sections
1.704-2(f) and 1.704-2(i)(4).

 

(b)           Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate the deficit balance in its Capital Account (in excess of the
amounts described in clauses (i) and (ii) of Section 4.7(c) below) created by
such adjustments, allocations or distributions as promptly as possible.

 

(c)           Limitation on Net Losses. If any allocation of Net Loss or an item
of deduction, expenditure or loss to be made pursuant to Section 4.5 or this
Section 4.7 for any Fiscal Year or other accounting period would cause a deficit
in any Member’s Capital Account (or would increase the amount of any such
deficit) in excess of the sum of (i) the amount such Member is obligated to
restore, if any, pursuant to any provision of this Agreement, and (ii) the
amount that such Member is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5),
then such Net Loss or item of deduction, expenditure or loss shall be allocated
to the Members that have positive Capital Account balances in proportion to the
respective amounts of such positive balances until all such positive balances
have been reduced to zero.

 

17

--------------------------------------------------------------------------------


 

(d)           Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Fiscal Year which is in excess of the sum of
(i) the amount such Member is obligated to restore, if any, pursuant to any
provision of this Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible; provided, however, that an allocation pursuant to this
Section 4.7(d) shall be made only if and to the extent that a Member would have
a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article IV have been tentatively made as if
Section 4.7(c) and this Section 4.7(d) were not in this Agreement.

 

(e)           Nonrecourse Deductions. Nonrecourse Deductions shall be allocated
in accordance with the number of Units then held by each Member.

 

(f)            Partner Nonrecourse Deductions. Partner Nonrecourse Deductions
for any taxable period shall be allocated to the Member who bears the economic
risk of loss with respect to the liability to which such Partner Nonrecourse
Deductions are attributable in accordance with Regulations Section 1.704-2(j).

 

(g)           Change in Interests. If there is a change in any Member’s interest
in the Company during any Fiscal Year, the principles of Section 706(d) of the
Code shall apply in allocating Net Income and Net Loss and items thereof for
such Fiscal Year to account for the variation. For purposes of applying
Section 706(d) of the Code, the Tax Matters Partner may adopt any method or
convention permitted under applicable Regulations. If there is a change in the
Interest of any Member, then for purposes of applying Section 4.5 with respect
to the fiscal period ending on the date of change, the hypothetical liquidating
distributions under Section 4.5 shall be made on the basis of the interests of
each Member as applied before giving effect to such change.

 

(h)       Nonrecourse Liabilities. Nonrecourse liabilities shall be allocated
under Regulations Section 1.752-3(a)(3) first to the Members up to the amount of
built-in gain that is allocable to a Member on property subject to
Section 704(c) of the Code or property for which “reverse section
704(c) allocations” are applicable (as described in Regulations
Section 1.704-3(a)(6)(i)) where such property is subject to the nonrecourse
liabilities to the extent that such built-in gain exceeds the gain described in
Regulations Section 1.752-3(a)(2), and any remaining nonrecourse liabilities
shall be allocated under Regulations Section 1.752-3(a)(3) to the Members pro
rata in proportion to their respective Units.

 

4.8.  Allocation for Income Tax Purposes.  (a)  Allocation in General. Except as
otherwise provided in Section 4.8(b) or Section 704 of the Code and Regulations
thereunder, for each Fiscal Year, items of Company income, gain, loss, deduction
and expense, shall be allocated, for U.S. federal, state and local income tax
purposes, among the Members in the same manner as the Net Income (and the items
thereof) or Net Losses (and the items thereof) of which such items are
components were allocated pursuant to Section 4.5.

 

(b)           Section 704(c) Items. In accordance with Section 704(c) of the
Code and the Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its initial Gross Asset Value. If the Gross
Asset Value of a Company asset is adjusted pursuant to clause (b) of the
definition of Gross Asset Value, subsequent allocations of income, gain, loss,
and deduction with respect to such asset for tax purposes shall take account of
any variation between the adjusted basis of such asset for U.S. federal income
tax purposes and its Gross Asset Value in

 

18

--------------------------------------------------------------------------------


 

the same manner as under Section 704(c) of the Code and the Regulations
thereunder. For purposes of applying the principles of Section 704(c) of the
Code, the Company shall use the “traditional method with curative allocations”
of Regulations Section 1.704-3(c), provided, however, that the curative
allocations shall be made only in connection with a sale of substantially all of
the Company property (including a hypothetical sale under Regulations
Section 1.743-1(d)(2)) and shall be limited solely to allocations of income or
gain from the disposition of Company property the cost recovery from which has
been limited by the ceiling rule throughout the term of the Company.

 

(c)           Allocations Solely for Tax Purposes.  Allocations pursuant to this
Section 4.8 are solely for purposes of U.S. federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of profits and losses or other items or distributions
pursuant to any provision of this Agreement.

 

4.9.  Noncompensatory Options.Upon the exercise of a noncompensatory option or
warrant (within the meaning of Regulations Section 1.721-2(f)), the Company
shall apply the rules applicable to noncompensatory options under Regulations
Section 1.704-1, 1.721-2 and 1.761-3.

 

ARTICLE V

MANAGEMENT

 

5.1.  The Managing Member. Pubco shall be the sole managing Member of the
Company.  Except as otherwise required by Law, (i) the Managing Member shall
have full and complete charge of all affairs of the Company, (ii) the management
and control of the Company’s business activities and operations shall rest
exclusively with the Managing Member, and the Managing Member shall make all
decisions regarding the business, activities and operations of the Company
(including the incurrence of costs and expenses) in its sole discretion without
the consent of any other Member, and (iii) the Members other than the managing
Member (in their capacity as such) shall not participate in the control,
management, direction or operation of the activities or affairs of the Company
and shall have no power to act for or bind the Company.

 

5.2.  Authority of the Managing Member and the Officers of the Company.

 

(a)           The day-to-day operations of the Business of the Company shall be
managed by the officers of the Company, reporting to and being subject to the
supervision of the Managing Member. The overall management and strategic vision
for business and affairs of the Company shall be managed by or under the
direction of the Managing Member.  The power to act for and bind the Company
shall be vested exclusively in the Managing Member, subject to the authority of
the Managing Member to delegate powers and duties to the officers of the
Company.

 

(b)           Except as provided in Section 6.1, the provisions contained in
Section 5.1 and this Section 5.2 supersede any authority granted to the Members
pursuant to the Act, to the extent so permitted under the Act. Unless a Member
is an officer of the Company (and, in such role, subject to Section 5.2(a)), no
Member shall have any power or authority to take any action on behalf of the
Company or bind the Company unless specifically authorized to do so by the
Managing Member. Any Member who takes any action on behalf of the Company or
binds the Company in violation of this Section 5.2 shall be solely responsible
for any loss and expense incurred as a result of the unauthorized action and
shall indemnify and hold the Company harmless with respect to any such loss or
expense.

 

5.3.  Duties of Parties.  No member of the board of directors of the Managing
Member or officer of the Company shall be liable to the Company, to any
Subsidiary or to any Member for any loss or damage sustained by the Company, any
of its Subsidiaries or any Member, unless the loss or damage shall have been the
result of such Person’s gross negligence, fraud or intentional misconduct. In
performing his or her duties, each such Person shall be entitled to rely in good
faith on the provisions of

 

19

--------------------------------------------------------------------------------


 

this Agreement and on information, opinions, reports or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, profits or losses of the Company or
any Subsidiary or any facts pertinent to the existence and amount of assets from
which distributions to Members might properly be paid) of the following other
Persons or groups: (i) one or more officers or employees of the Company or the
Managing Member; (ii) any lawyer, independent accountant, appraiser or other
expert or professional employed or engaged by or on behalf of the Company or the
Managing Member; or (iii) any other Person who has been selected with reasonable
care by or on behalf of the Company, or the Managing Member, in each case as to
matters which such relying Person reasonably believes to be within such other
Person’s competence. No Member, member of the board of directors of the Managing
Member, or officer of the Company shall be personally liable under any judgment
of a court, or in any other manner, for any debt, obligation or liability of the
Company or any Subsidiary, whether that liability or obligation arises in
contract, tort or otherwise, solely by reason of being a Member, member of the
board of directors of the Managing Member or officer of the Company.

 

5.4.  Right to Indemnification.  Subject to the limitations and conditions as
provided in this Section 5.4, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed Proceeding, by reason of the fact that such Person, or a Person of
which such Person is the legal representative, is or was a Member, shall be
indemnified by the Company to the fullest extent permitted by applicable law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment) against judgments, penalties (including excise and
similar taxes and punitive damages), fines, settlements and reasonable expenses
(including, without limitation, reasonable attorneys’ and experts’ fees)
actually incurred by such Person in connection with such Proceeding, appeal,
inquiry or investigation (each a “Loss”); provided, however, that, (i) if such
Loss shall have been the result of gross negligence, fraud or intentional
misconduct by such Person, such indemnification shall not cover such Loss to the
extent resulting from such gross negligence, fraud or intentional misconduct,
and (ii) the Company shall not be obligated to indemnify such Person (x) with
respect to any claim, action or proceeding initiated by or brought voluntarily
by such Person and not by way of defense or (y) for amounts paid in settlement
of an action effected without the prior written consent of the Managing Member
to such settlement, which consent shall not be unreasonably withheld.
Indemnification under this Section 5.4 shall continue as to a Person who has
ceased to serve in the capacity which initially entitled such Person to
indemnity hereunder. The rights granted pursuant to this Section 5.4 shall be
deemed contract rights, and no amendment, modification or repeal of this
Section 5.4 shall have the effect of limiting or denying any such rights with
respect to actions taken or Proceedings, appeals, inquiries or investigations
arising prior to any such amendment, modification or repeal.  For the avoidance
of doubt, this Agreement shall not affect the indemnification and advancement
rights provided pursuant to the Original LLC Agreement in favor of any Person
relating to Proceedings arising out of actions or omissions occurring in whole
or in part prior to the effectiveness of this Agreement.

 

5.5.  Indemnification of Officers, Employees and Agents. The Company, at the
direction of the Managing Member, may indemnify and advance expenses to an
officer, employee or agent of the Company or any Subsidiary to the same extent
and subject to the same conditions under which it shall indemnify and advance
expenses under Section 5.4.

 

5.6.  Advancement of Fees. The Company shall advance the expenses incurred by a
Person entitled to indemnification pursuant to this Article V, in defending an
action, suit or proceeding in advance of the final disposition of such action,
suit or proceeding, upon receipt of an undertaking by or on behalf of such
Person to repay such amount if there shall be an adjudication or determination
that it is not entitled to indemnification as provided herein. Any such
determination shall be made by (i) the board of directors of the Managing
Member, (ii) the vote of a majority of the members of the board of directors of

 

20

--------------------------------------------------------------------------------


 

the Managing Member excluding any member if that member or any Affiliate of that
member was advanced expenses pursuant to this Section 5.6, or
(iii) notwithstanding subpart (ii), in the case of any Person entitled to
indemnification pursuant to Section 5.4, at such time as a court of proper
jurisdiction (or its appellate level) determines, in a final non-appealable
judicial determination, that the indemnitee would not be entitled to
indemnification under Section 5.4 hereof.

 

5.7.  Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred in this Article V shall not be
exclusive of any other right that a Member, an officer, or other Person
indemnified pursuant to this Article V may have or hereafter acquire under any
contract, law (common or statutory), the Charter and By-Laws of the Managing
Member or provision of this Agreement.

 

5.8.  Insurance.  The Company or one or more of the Subsidiaries may obtain and
maintain, as the Managing Member shall determine, at its expense, directors’ and
officers’ insurance to protect the Company and any Member, officer or agent of
the Company or any Subsidiary who is or was serving at the request of the
Company or any Subsidiary as a manager, representative, director, officer,
partner, venturer, proprietor, trustee, employee, agent or similar functionary
of another foreign or domestic limited liability company, corporation,
partnership, joint venture, sole proprietorship, trust, employee benefit plan or
other enterprise against any expense, liability or loss, whether or not the
Company would have the power to indemnify such Person against such expense,
liability or loss under this Article V.  Each such individual shall be entitled
to the maximum coverage available to any such individual under such insurance.

 

5.9.  Savings Clause.  If this Article V or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Person indemnified
pursuant to this Article V as to costs, charges and expenses (including
reasonable attorneys’ fees and expenses), judgments, fines and amounts paid in
settlement with respect to any such Proceeding, appeal, inquiry or investigation
to the full extent permitted by any applicable portion of this Article V that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 

5.10.  Power of Attorney.

 

(a)           Grant of Power.  Each Member constitutes and appoints the Managing
Member as the Member’s true and lawful attorney-in-fact (“Attorney-in-Fact”),
and in the Member’s name, place and stead, to make, execute, sign, acknowledge,
and file, with respect to the Company:(i)       one or more certificates of
formation;

 

(ii)           all documents (including amendments to certificates of formation)
which the Attorney-in-Fact deems appropriate to reflect any amendment, change,
or modification of this Agreement approved in accordance with the terms hereof;

 

(iii)          any and all other certificates or other instruments required to
be filed by the Company under the laws of the State of Delaware or of any other
state or jurisdiction, including, any certificate or other instruments necessary
in order for the Company to continue to qualify as a limited liability company
under the laws of the State of Delaware;

 

(iv)          one or more applications to use an assumed name; and

 

(v)           subject to the provisions of Section 8.1, all documents which may
be required to dissolve and terminate the Company and to cancel its Certificate
of Formation.

 

21

--------------------------------------------------------------------------------


 

(b)           Irrevocability.  The foregoing power of attorney is irrevocable
and is coupled with an interest, and, to the extent permitted by applicable law,
shall survive the Transfer of a Unit, except that if the transferee of such Unit
is approved for admission as a Substituted Member pursuant to Section 7.3(c),
this power of attorney granted by the transferor shall survive the delivery of
the assignment for the sole purpose of enabling the Attorney-in-Fact to execute,
acknowledge and file any documents needed to effectuate the substitution. Each
Member shall be bound by any representations made by the Attorney-in-Fact acting
in good faith pursuant to this power of attorney, and each Member hereby waives
any and all defenses which may be available to contest, negate or disaffirm the
action of the Attorney-in-Fact taken in good faith under this power of attorney.

 

5.11.  Officers.  The Managing Member may appoint and terminate officers of the
Company. Subject to the supervision and other management responsibilities of the
Managing Member, the officers shall have authority and responsibility to the
extent delegated by the Managing Member in writing from time to time.

 

5.12.  Managing Member Dividends and Distributions.  The Managing Member shall
not make any dividend or other distribution on any shares of Class A Stock
except solely with the proceeds of distributions received by the Managing Member
in respect of Units pursuant to Section 4.2(a) (which, for the avoidance of
doubt, shall not include tax distributions payable pursuant to Section 4.3
except to the extent such amount exceeds the sum of the taxes payable by the
Managing Member and the amounts due under the Tax Receivable Agreement) that
were paid pro rata to all Members.

 

ARTICLE VI

MEMBERS

 

6.1.  No Control of the Company; Matters Requiring Member Approval.  Other than
the Managing Member, a Member shall not participate in the management or control
of the Company’s business, transact any business for the Company or have the
power to act for or bind the Company, subject to the right of the Members to
approve designated items to the extent set forth in this Agreement.

 

6.2.  Fiduciary Relationship.  To the maximum extent permitted by applicable
law, any Member not acting in its capacity as a member of the board of directors
of the Managing Member or officer of the Company, shall have no duty (including
fiduciary duty) to the Company or its Members or any other Person other than as
provided in this Agreement.

 

6.3.  Liability.  Except as otherwise required by the Act, a Member, as such,
shall not be personally liable for any of the debts, liabilities, contracts or
any other obligations of the Company.

 

6.4.  Incapacity or Dissolution.  The death, incapacity, dissolution or
Bankruptcy of a Member, or the transfer of all of its or his interest in the
Company to anyone that is not a Member, shall not cause a dissolution of the
Company, but the rights of such Member to share in the profits and losses of the
Company, to receive distributions of Company funds and to assign an interest
shall be determined pursuant to Article VII, and the Company shall continue as a
limited liability company under the Act.

 

6.5.  Meeting of Members.  Actions and decisions requiring the approval of the
Members may be authorized or made only by (i) the affirmative approval of the
Managing Member (acting at the direction of its board of directors) and a
majority of the other Members taken at a meeting of the Members; provided that
the affirmative vote of a majority of the other Members shall not be required at
any time that such other Members hold less than 20% of the outstanding Units, or
(ii) by unanimous written consent without a meeting. Members holding at least 5%
of the outstanding Units may call a meeting to consider approval of an action or
decision under the provisions of this Agreement by delivering to each

 

22

--------------------------------------------------------------------------------


 

Member notice of the time and purposes of such meeting at least two (2) business
days before the day of such meeting. Any such meeting shall be held at the place
determined by the Managing Member unless all of the other Members consent in
writing or by their attendance of such meeting to its being held at another
location; provided that a Member may participate in a meeting by means of
telephone or similar communications equipment, so long as all of the Members
participating in the meeting can hear and speak to each other at the same time.

 

6.6.  Confidentiality Obligation.  Each Member, on behalf of its Affiliates and
their respective officers, directors, managers, and employees (each a “Related
Party”) (a) acknowledges that the information and data concerning the business
and affairs of the Company and its Subsidiaries (collectively, “Confidential
Information”) are the property of the Company and (b) agrees that the Company
and its Subsidiaries have a protectable interest in the Confidential
Information. Therefore, each Member agrees that it and its Related Parties shall
(i) use Confidential Information solely for purposes of managing its investment
in the Company or providing services as an employee or director of the Company,
as the case may be, and not for its own purposes and (ii) not disclose any
Confidential Information to any unauthorized person without the prior written
consent of the Managing Member unless and to the extent that such Confidential
Information: (A) is or becomes generally known to and available for use by the
industry other than as a result the disclosure of such Confidential Information
in contravention of this Section 6.6; (B) is required to be disclosed by
judicial process or law; or (C) in the case of an employee or director, is in
furtherance of such Person’s duties to the Company in such capacity; provided,
however, the Member may disclose such Confidential Information (i) to its
affiliates, equity owners and advisors or such other parties, for the purpose of
managing its investment in the Company, or in order to satisfy its ongoing
disclosure obligations, as applicable, so long as such  other party agrees to,
or has a duty to, hold such Confidential Information in confidence, or (ii) as
required by law or court or governmental order.

 

ARTICLE VII
CERTIFICATES; TRANSFER OF UNITS

 

7.1.  Certificates.  The Company may issue certificates representing Units or
other equity interests in the Company (the “Certificates”) at the request of any
Member. The Certificates shall be in such form as shall be determined by the
Managing Member. The Certificates shall be consecutively numbered or otherwise
identified. The name and address of the person to whom the Certificates are
issued, with the Capital Contribution and the date of issue, shall be entered in
the Certificate Register of the Company. In case of a lost, destroyed or
mutilated Certificate, a replacement may be issued upon such terms and indemnity
to the Company as the Managing Member or its counsel may prescribe.

 

7.2.  Legends.  Certificates, if any, representing Units or other equity
interests that are issued to any Member shall bear a legend in substantially the
following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY OTHER STATE OR FOREIGN SECURITIES
LAWS AND MAY NOT BE OFFERED, SOLD, OR TRANSFERRED EXCEPT IN COMPLIANCE
THEREWITH. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL REPURCHASE RESTRICTIONS AND RESTRICTIONS ON TRANSFER AS SET FORTH IN
THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT DATED AS OF JUNE
24, 2014, A COPY OF WHICH WILL BE FURNISHED BY ADEPTUS HEALTH LLC UPON REQUEST.

 

23

--------------------------------------------------------------------------------


 

7.3.  Transfers.

 

(a)           In General. Except as otherwise provided in Section 7.3(b), no
Person may, directly or indirectly, Transfer all or any portion of his Units or
any interest in the Company without the prior written consent of the Managing
Member, which consent may be given or withheld in the Managing Member’s sole
discretion.  Notwithstanding anything to the contrary in this Section 7.3,
(i) each of the Members may exchange all or a portion of the Units owned by such
Member in accordance with Section 3.6 or 3.7 of this Agreement or (ii) if the
Managing Member and the exchanging Member shall mutually agree, Transfer such
Units, together with a corresponding number of shares of Class B Stock, to the
Managing Member for other consideration at any time following the consummation
of the IPO.

 

(b)           Permitted Transferees. Subject to Section 7.3(c), any Person shall
have the right to transfer, at any time, all or any portion of the Units or
interests in the Company held by such Person to such Person’s Permitted
Transferee so long as the Company is able to satisfy the 100-partner limitation
under Regulations Section 1.7704-1(h)(1)(ii) after such transfer, as determined
by the Managing Member in its sole discretion exercised in good faith.
“Permitted Transferee” for these purposes shall be:

 

(i)            in the case of a Member that is an individual, (x) a transferee
for bona fide estate planning purposes, (y) any trust, partnership, limited
liability company or other entity for the direct or indirect benefit of the
Member and/or one or more members of his/her immediate family or (z) any
immediate family member or other dependent of such Member;

 

(ii)           in the case of a Member that is a trust, (x) any individual that
is a settlor or direct or indirect beneficiary of such trust and/or one or more
members of the immediate family and/or other dependents of any such individual
or (y) any trust, partnership or other entity for the direct or indirect benefit
of any individual that is a settlor or direct or indirect beneficiary of such
trust and/or one or more members of the immediate family and/or other dependents
of any such individual;

 

(iii)          in the case of a Member that is a partnership for U.S. federal
income tax purposes, (x) its limited partners, members or stockholders in a pro
rata distribution or (y) any investment fund or other entity managed by the same
entity that manages the Member (for so long as the transferee and transferor
continue to be managed by the same entity); or

 

(iv)          any transferee with the prior written consent of the Board of
Directors of the Managing Member (in each case, in its sole discretion).

 

(v)           For purposes of this Agreement, “immediate family” shall mean any
relationship by blood, current or former marriage or adoption, not more remote
than first cousin.

 

(c)           Conditions to Transfer.  In addition to the other requirements set
forth in Section 7.3(a), unless waived by the Managing Member, no Transfer of
all or any portion of Units or any interest in the Company shall be made unless
the following conditions are met:

 

(i)            The Transfer will not violate registration requirements under any
federal or state securities laws;

 

(ii)           The Transfer will not cause the Company to be treated as a
“publicly traded partnership” within the meaning of Section 7704 of the Code and
the regulations promulgated thereunder;

 

(iii)          The Transfer will not result in the Company being subject to the
Investment Company Act of 1940, as amended;

 

24

--------------------------------------------------------------------------------


 

(iv)          The transferor also Transfers to the same transferee a number of
shares of Class B Stock equal to the number of Units transferred to such Person;
and

 

(v)           The transferee shall have executed and delivered to the Managing
Member a written instrument in the form of Exhibit B hereto agreeing to be bound
by the terms and provisions of this Agreement as a Member and such other
instruments as the Managing Member may be deem necessary and desirable.

 

For the avoidance of doubt, the restrictions on Transfer contained in this
Section 7.3 shall not apply to the Transfer of any capital stock of the Managing
Member; provided that no shares of Class B Stock may be transferred unless a
corresponding number of Units are Transferred therewith in accordance with this
Agreement.

 

(d)           Effect of Transfer in Violation of Agreement. Each Member hereby
acknowledges the reasonableness of the prohibition contained in this Section 7.3
in view of the purposes of the Company and the relationship of the Members. Any
purported Transfer in violation of this Agreement shall be null and void and
ineffective to transfer any Units or other interests in the Company and shall
not be binding upon or be recognized by the Company, and any such purported
transferee shall not be treated as or deemed to be a Member for any purpose. In
the event that any Member shall at any time transfer Units in violation of any
of the provisions of this Agreement, in addition to any other rights and
remedies that the Company may be entitled to, at law or in equity, the Company
shall have the right to obtain and be entitled to, an order restraining or
enjoining such Transfer, it being expressly acknowledged and agreed that damages
at law would be an inadequate remedy for a Transfer in violation of this
Agreement.

 

(e)           New Members.  Any Permitted Transferee that receives Units in
accordance with the provisions of this Section 7.3 shall be automatically
admitted as a Member.

 

(f)            Indirect Transfers.  The parties each acknowledge and agree that
each Member shall not, for so long as it holds Units, without the prior written
consent of the Managing Member, directly or indirectly (x) issue new equity of
itself or equity-like rights, options, warrants or other rights to acquire
equity or equity-like rights or any economic rights (including debt) of itself
to any Person except to its initial owners or its Permitted Transferees or
Permitted Transferees of its initial owners or (y) permit any Transfer of the
membership and/or economic interests in itself and/or equity interests or
economic rights (including debt) of itself other than to its Permitted
Transferees or as permitted by Section 7.3.

 

ARTICLE VIII
DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY

 

8.1.  Events of Dissolution.  The Company shall be dissolved only upon the
approval of the Members in accordance with Section 6.5 to liquidate or dissolve
the Company.

 

8.2.  Procedure for Winding Up and Dissolution.  If the Company is dissolved,
the Managing Member or, if determined by Members holding 66 2/3% of the
outstanding Units, a liquidating trustee (the “Liquidating Trustee”), shall wind
up its affairs. On the winding up of the affairs of the Company, the assets of
the Company shall be distributed in the following order of priority:

 

(a)           first, to pay the costs and expenses of the winding up,
liquidation and termination of the Company;

 

25

--------------------------------------------------------------------------------


 

(b)           second, to (i) lenders of the Company, including any Members who
made loans to the Company in accordance with this Agreement, and (ii) any other
third-party creditors of the Company;

 

(c)           third, to establish reserves determined by the Liquidating Trustee
to be reasonably adequate to meet any and all contingent or unforeseen
liabilities or obligations of the Company;

 

(d)           fourth, to the Managing Member any amounts payable pursuant to
Section 4.2(d)(ii) to the extent not distributed; and

 

(e)           thereafter, to the Members in accordance with Section 4.2(a).

 

8.3.  Notice of Dissolution.  If an event occurs that would result in the
dissolution of the Company, the Managing Member shall, within thirty (30) days
thereafter, provide written notice thereof to each of the Members.

 

ARTICLE IX
BOOKS, RECORDS, ACCOUNTING, AND TAX ELECTIONS

 

9.1.  Bank Accounts. All funds of the Company shall be deposited in a bank
account or accounts maintained in the Company’s name. The Managing Member shall
determine the institution or institutions at which the accounts will be opened
and maintained, the types of accounts, and the Persons who will have authority
with respect to the accounts and the funds therein.

 

9.2.  Books and Records.

 

(a)           The Managing Member shall keep or cause to be kept complete and
accurate books and records of the Company and supporting documentation of the
transactions with respect to the conduct of the Company’s business. The records
shall include a copy of the Certificate of Formation of the Company and this
Agreement and all amendments to the Certificate of Formation and this Agreement,
a current list of the names and last known business, residence or mailing
addresses of all Members, and the Company’s U.S. federal, state or local tax
returns.

 

(b)           The books and records shall be kept on the cash or accrual method
of accounting, as determined by the Managing Member, and shall be maintained in
accordance with sound accounting practices and shall be available at the
Company’s principal office for examination by any Member or the Member’s duly
authorized representative at any and all reasonable times during normal business
hours. Each Member shall reimburse the Company for all costs and expenses
incurred by the Company in connection with the Member’s inspection and copying
of the Company’s books and records.

 

9.3.  Annual Accounting Period.  The annual accounting period of the Company
shall end on December 31. The Company’s taxable year shall be selected by the
Managing Member, subject to the requirements and limitations of the Code.

 

9.4.  Reports.

 

(a)       Tax Reporting. The Managing Member shall use commercially reasonable
efforts to cause to be sent to each Person who was a Member at any time during
the taxable year then ended, the tax information concerning the Company, which
may be in draft form containing Managing Member’s good faith estimates, which is
necessary for preparing the Member’s U.S. federal income tax

 

26

--------------------------------------------------------------------------------


 

returns for that year as soon as is reasonably practicable after the end of each
taxable year of the Company but in all events within ninety (90) days after the
end of each taxable year of the Company.

 

9.5.  Title to Company Property.  All real and personal property acquired by the
Company shall be acquired and held by the Company in its name.

 

9.6.  Tax Matters Partner; Tax Elections.  The Managing Member is hereby
designated to act as the “tax matters partner” for the Company under
Section 6231(a)(7) of the Code (the “Tax Matters Partner”). All costs and
expenses incurred by the Tax Matters Partner in connection with an audit of a
Company income tax return shall be borne by the Company. Subject to
Section 4.8(b) or as otherwise expressly provided herein, the Managing Member
may make any elections for the Company allowed under the Code, or the tax laws
of any state or other jurisdiction having taxing jurisdiction over the Company;
provided that the Managing Member shall not, and shall not cause the Company,
without the prior written approval of Members holding in the aggregate more than
90% of the Units to, (i) make any tax election or take any action that would
result in the failure of the Company to be taxable as a partnership for U.S.
federal income tax purposes, or take any position inconsistent with treating the
Company as a partnership for U.S. federal income tax purposes or (ii) make any
tax election to dissolve the Company, except pursuant to a Sale or otherwise as
expressly permitted herein. Notwithstanding the foregoing, the Company shall
make or maintain a valid election pursuant to Section 754 of the Code and the
Managing Member shall not cause the Company to request permission from the
Internal Revenue Service to revoke such election.

 

9.7.  Accounting.  The Company’s daily accounting shall be handled on site by or
under the direction of the Managing Member.

 

ARTICLE X
GENERAL PROVISIONS

 

10.1.  Further Assurances. Each Member shall execute all such certificates and
other documents and shall do all such filing, recording, publishing and other
acts as the Managing Member deems appropriate to comply with the requirements of
law for the formation and operation of the Company and to comply with any laws,
rules, and regulations relating to the acquisition, operation, or holding of the
property of the Company.

 

10.2.  Notifications.  Any notice, demand, consent, election, offer, approval,
request or other communication (collectively, a “notice”) required or permitted
hereunder must be in writing and either delivered personally, sent by certified
or registered mail, postage prepaid, return receipt requested, or sent by
recognized overnight delivery service. A notice must be addressed to a Member at
the Member’s last known address on the records of the Company. A notice to the
Company must be addressed to the Company at the Company’s principal office. A
notice delivered personally will be deemed given only when acknowledged in
writing by the person to whom it is delivered. A notice that is sent by mail
will be deemed given three (3) business days after it is mailed. A notice sent
by recognized overnight delivery service will be deemed given when received or
refused. Any party may designate, by notice to all of the others, substitute
addresses or addressees for notices; and, thereafter, notices are to be directed
to those substitute addresses or addressees.

 

10.3.  Specific Performance.  Notwithstanding Section 10.5, the parties
recognize that irreparable injury will result from a breach of any provision
hereof and that money damages will be inadequate to fully remedy the injury.
Accordingly, in the event of a breach or threatened breach of one or more of the
provisions hereof, any party who may be injured (in addition to any other
remedies which may be available to that party) shall be entitled to one or more
preliminary or permanent court orders (i)

 

27

--------------------------------------------------------------------------------


 

restraining and enjoining any act which would constitute a breach or
(ii) compelling the performance of any obligation which, if not performed, would
constitute a breach (in any such case, without the necessity of posting bond or
other security or proving actual damages).

 

10.4.  Amendment; Waivers.  This Agreement may not be amended, modified or
supplemented and no waivers of or consents to departures from the provisions
hereof may be given unless consented to in writing by the Managing Member
(acting at the direction of its board of directors) and holdersof a majority of
the Units held by the other Members; provided, that the consent of holders of a
majority of the other Members shall not be required at any time that such other
members hold less than 20% of the outstanding Units; provided, however, that the
Managing Member shall have the right to amend Exhibit A without the consent of a
majority of the other Members whenever (i) additional Units are issued,
(ii) Units are transferred pursuant to Section 7.3 and (iii) the Company redeems
or repurchases any Units (in each case, solely to the extent necessary to
reflect such action). Without limiting the foregoing, (i) the affirmative vote
of the Managing Member and holders of 80% of the Units held by other Members
shall be required to approve any amendment, modification, supplement or waiver
that would (a) affect the right of a Member to receive distributions pursuant to
Section 4.2, Section 4.3 or Section 8.2, or (b) alter any rights, privileges or
entitlements of a Member under Section 3.6, Section 3.7, Section 3.8,
Section 4.8(b), Section 5.4, Section 5.6 or this Section 10.4; (ii) no amendment
that affects the rights of a Member in a manner that is materially adverse
relative to the rights of any other Member may be adopted without the consent of
that Member.

 

10.5.  Consent to Jurisdiction.  The parties hereto hereby irrevocably submit
themselves to the exclusive jurisdiction of the courts of the State of Delaware
and to the jurisdiction of federal district court in the State of Delaware for
the purpose of obtaining any court order pursuant to Section 10.3 and bringing
any other action that may be brought in connection with the provision hereof.
The parties hereto hereby individually agree that they shall not assert any
claim that they are not subject to the jurisdiction of such courts, that the
venue is improper, that the forum is inconvenient or any similar objection,
claim or argument. Service of process on any of the parties hereto with regard
to any such action may be made by mailing the process to such Persons by regular
or certified mail to the address of such Person specified in Section 10.2.

 

10.6.  Attorneys’ Fees.  In the event that any party to this Agreement resorts
to litigation, arbitration or any alternative dispute resolution process to
enforce its rights pursuant to this Agreement, each party shall bear the fees
and costs of its own attorneys, consultants, experts’ and any other fees and
costs incurred in connection with this Agreement.

 

10.7.  Headings.  The headings herein are for convenience of reference only and
shall not control or effect the meaning or construction of any provisions
hereof.

 

10.8.  Severability.  Each provision hereof shall be considered separable. The
invalidity or unenforceability of any provisions hereof in any jurisdiction
shall not affect the validity, legality or enforceability of the remainder
hereof in such jurisdiction or the validity, legality or enforceability hereof,
including any such provision, in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law. If, for any reason, any provision or provisions
herein are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair or affect the other provisions herein.

 

10.9.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same document.

 

28

--------------------------------------------------------------------------------


 

10.10.  Notice to Members of Provisions.  By executing this Agreement, each
Member acknowledges that such Member has actual notice of (a) all of the
provisions hereof (including the restrictions on Transfer set forth herein), and
(b) all of the provisions of the Charter and By-laws.

 

10.11.  Governing Law and Waiver.  All questions concerning the construction,
validity, and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement shall be governed by the internal law, not
the law of conflicts, of the State of Delaware. Each of the undersigned hereby
irrevocably waive the right to trial by jury with respect to all actions or
proceedings in any way, manner or respect arising out of or relating to this
Agreement.

 

10.12.  Complete Agreement.  This Agreement and the Tax Receivable Agreement
constitute the complete and exclusive statement of the agreement among the
Members. They supersede all prior written and oral statements, including any
prior representation, statement, condition, or warranty.

 

10.13.  Binding Effect and Assignment.

 

(a)                                 This Agreement is binding upon, and inures
to the benefit of, the parties hereto and their respective heirs, executors,
administrators, personal and legal representatives, successors, and permitted
assigns.

 

(b)                                 Neither this Agreement nor any right, remedy
or liability arising hereunder or by any reason hereof shall be assignable by
any party pursuant to any Transfer of Units or otherwise, except assignments by
Members in connection with Transfers to Permitted Transferees in accordance with
Section 7.3 or assignments in connection with a merger, consolidation,
reorganization or similar event of the assigning Member.

 

10.14.  Terms.  Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular and plural, as the identity of the Person
may in the context require.

 

10.15.  Delivery by Facsimile or other Electronic Transmission.  This Agreement,
the agreements referred to herein, and each other agreement or instrument
entered into in connection herewith or therewith or contemplated hereby or
thereby, and any amendments hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission,
including e-mail delivery of a .pdf or similar format data file, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or other form of electronic transmission to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other form
of electronic transmission as a defense to the formation or enforceability of a
contract, and each such party forever waives any such defense.

 

[signature pages follow]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have executed this Amended and
Restated Limited Liability Company Agreement of Adeptus Health LLC; in their
capacity as a member thereof, as of the date first above written.

 

 

ADEPTUS HEALTH INC.

 

 

 

 

 

By:

/s/ Timothy L. Fielding

 

Name:

Timothy L. Fielding

 

Title:

Chief Financial Officer

 

[Adeptus — Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

STERLING PARTNERS:

 

SCP III AIV THREE-FCER, L.P.

By: SC Partners III, L.P., its general partner

 

 

By:

/s/ M. Avi Epstein

 

Name:

M. Avi Epstein

 

Title:

Authorized Signatory

 

 

 

SCP III AIV THREE-FCER Conduit, L.P.

By: SC Partners III, L.P., its general partner

 

 

By:

/s/ M. Avi Epstein

 

Name:

M. Avi Epstein

 

Title:

Authorized Signatory

 

 

[Adeptus — Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

THOMAS S. HALL

 

 

 

 

 

By:

/s/ Thomas S. Hall

 

Name:

Thomas S. Hall

 

 

[Adeptus — Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

GRAHAM B. CHERRINGTON

 

 

 

 

 

By:

/s/ Graham B. Cherrington

 

Name:

Graham B. Cherrington

 

 

[Adeptus — Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

TIMOTHY L. FIELDING

 

 

 

 

 

By:

/s/ Timothy L. Fielding

 

Name:

Timothy L. Fielding

 

 

[Adeptus — Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

ANDREW M. JORDAN

 

 

 

 

 

By:

/s/ Andrew M. Jordan

 

Name:

Andrew M. Jordan

 

 

[Adeptus — Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

TRACI A. BOWEN

 

 

 

By:

/s/ Traci A. Bowen

 

Name:

Traci A. Bowen

 

 

[Adeptus — Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

JAMES M MUZZARELLI

 

 

 

 

 

By:

/s/ James M. Muzzarelli

 

Name: James M. Muzzarelli

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

GREGORY W. SCOTT

 

 

 

 

 

By:

/s/ Gregory W. Scott

 

Name: Gregory W. Scott

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

RONALD L. TAYLOR

 

 

 

 

 

By:

/s/ Ronald L. Taylor

 

Name: Ronald L. Taylor

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

JEFFREY S. VENDER

 

 

 

 

 

By:

/s/ Jeffrey S. Vender

 

Name: Jeffrey S. Vender

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

LAWRENCE BUCKELEW

 

 

 

 

 

By:

/s/ Lawrence Buckelew

 

Name: Lawrence Buckelew

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

MICHAEL R. COREY

 

 

 

 

 

By:

/s/ Michael R. Corey

 

Name: Michael R. Corey

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

TIMOTHY M. MUELLER

 

 

 

 

 

By:

/s/ Timothy M. Mueller

 

Name: Timothy M. Mueller

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

DAVID PYLE

 

 

 

 

 

By:

/s/ David Pyle

 

Name: David Pyle

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

HEATHER L. WEIMER

 

 

 

 

 

By:

/s/ Heather L. Weimer

 

Name: Heather L. Weimer

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

LAWRENCE J. WORLEY

 

 

 

 

 

By:

/s/ Lawrence J. Worley

 

Name: Lawrence J. Worley

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

STEPHEN D. FARBER TRUST UTD AUGUST 18, 2000

 

 

 

 

 

By:

/s/ Stephen D Farber

 

Name: Stephen D. Farber

 

Time: Trustee

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

Covert Family Limited Partnership,

 

A Texas limited partnership

 

 

 

 

 

By:

Covert Operations, LLC

 

 

A Texas limited liability company

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Larry Richard Covert

 

 

 

Larry Richard Covert, Manager

 

 

 

 

Time:

 

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

5-N INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Jacob Novak

 

Name: Jacob Novak, Manager

 

Time:

 

 

[Adeptus – Signature Page to the Amended and Restated Limited Liability Company
Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Name and Units of Members

 

Name

 

Units

 

SCP III AIV THREE-FCER, L.P.

 

6,012,563

 

SCP III AIV THREE-FCER Conduit, L.P.

 

4,474,107

 

Thomas S. Hall

 

780,569

 

Graham B. Cherrington

 

172,265

 

Timothy L. Fielding

 

120,854

 

Andrew M. Jordan

 

103,359

 

Traci A. Bowen

 

34,453

 

James M. Muzzarelli

 

34,453

 

Gregory W. Scott

 

30,214

 

Ronald L. Taylor

 

80,060

 

Jeffery S. Vender

 

56,353

 

Lawrence Buckelew

 

18,092

 

Michael R. Corey

 

34,453

 

Timothy M. Mueller

 

17,605

 

David Pyle

 

23,454

 

Heather L. Weimer

 

34,453

 

Lawrence J. Worley

 

68,906

 

Stephen D Farber Trust UTD August 18, 2000

 

45,590

 

Covert Family Limited Partnership

 

1,747,778

 

5-N Investments, LLC

 

1,747,778

 

Total

 

15,637,360

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Joinder to LLC Agreement

 

This Joinder Agreement (“Joinder Agreement”) is made as of the date written
below by the undersigned (the “Substituted Member”) in accordance with the
Amended and Restated Limited Liability Company Agreement of Adeptus Health LLC,
dated as of June 24, 2014 (the “LLC Agreement”) by and among Adeptus Health Inc.
and the Existing Members named therein, as the same may be amended, supplement
and/or restated from time to time.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings ascribed to such terms in
the LLC Agreement.

 

The Substituted Member hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Substituted Member shall be deemed to
be a party to the LLC Agreement as of the date hereof and shall have those
rights of [insert name of Member] that are stated in the LLC Agreement.  The
Substituted Member hereby (i)  ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the LLC
Agreement as a Member and (ii) represents that the Transfer was made in
accordance with all applicable laws and regulations.

 

This Joinder Agreement is for the benefit of the parties to the LLC Agreement. 
The Substituted Member hereby agrees, upon executing this Joinder Agreement, to
deliver a copy of the executed Joinder Agreement to the Managing Member in
accordance with Section 7.3(c)(v) thereto.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:

 

 

 

 

 

 

[Name of Substituted Member]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address for notices:

 

--------------------------------------------------------------------------------